Citation Nr: 0720915	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-34 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 to March 1997 
and prior active and inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, that denied the veteran's claim 
of entitlement to total disability rating based on individual 
unemployability (TDIU).  The veteran disagreed with this 
decision in April 2003 and perfected a timely appeal on his 
TDIU claim in November 2003.


FINDINGS OF FACT

1.  The veteran is service-connected for degenerative joint 
disease and degenerative disc disease of the lumbar spine, 
evaluated as 40 percent disabling, and for left knee 
arthritis, hypertension, and otitis externa, each evaluated 
as 10 percent disabling.  

2.  The veteran is 55 years of age; he has a high school 
education and 2 years of college education.

3.  The preponderance of the evidence is against a finding 
that the veteran's service-connected disabilities alone 
prevent him from securing or maintaining gainful employment; 
accordingly.


CONCLUSION OF LAW

The schedular criteria for the assignment of a TDIU have not 
been met, nor have the criteria for a referral for 
consideration of a TDIU on an extraschedular basis.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.16 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently has held 
that any error with regard to the four elements of VCAA 
notice is presumptively prejudicial, shifting the burden to 
VA to show that any such claimed error was not prejudicial to 
the adjudication of an appealed claim.  See Sanders v. 
Nicholson, No. 06-7001, slip op. at 14 (Fed. Cir. May 16, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in December 2002 and April 2006 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and received notice of the evidence needed to substantiate 
his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the December 2002 VCAA 
notice was furnished to the veteran and his service 
representative prior to the February 2003 RO decision that is 
the subject of this appeal.  

The RO also provided the veteran and his service 
representative with notice of the Dingess requirements in 
March and April 2006.  The currently appealed claim was 
subsequently readjudicated in supplemental statements of the 
case (SSOC's) issued in September 2006 and March 2007.  The 
Federal Circuit has held that timing-of-notice errors can be 
"cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006) (Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) ("The Federal Circuit specifically mentioned 
two remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini II, supra, at 122-
24 (2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett, supra (holding that a Statement of the Case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the September 2006 and March 2007 SSOC's 
complied with the applicable due process and notification 
requirements for a decision, they constitute a readjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. 
at 541-42, citing Mayfield II, 444 F.3d at 1333-34.

In view of the foregoing, the prejudice raised by the timing 
of the duty to notify the veteran of the Dingess elements is 
rebutted.  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records and VA medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  In 
response to requests for the veteran's records, the Social 
Security Administration (SSA) notified VA in November 2006 
and February 2007 that it had no records for the veteran.  In 
February 2007, the RO also attempted to obtain employment 
records for the veteran from Corestaff Services and Avis 
Rental Car, two different post-service employers that he had 
identified; neither employer responded.  The RO made a formal 
finding in March 2007 that, in light of SSA's response, no 
SSA records were available for the veteran.  The veteran was 
offered the opportunity to testify in support of his claim at 
a Board hearing, although he declined to do so.  The veteran 
also was provided with a May 2006 VA examination, which 
contained relevant evidence relating to the claim on appeal.  
The evidence is adequate to resolve this claim; there is no 
duty to provide another examination or a medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

In statements on a VA Form 21-8940 received at the RO in 
December 2000, the veteran reported that he began looking for 
work in April 2000.  He had a high school education and 
2 years of college education.  He had been employed by 
Corestaff Services for 1 day in April 2000 and then by Avis 
Rental Car between August and October 2000.  The veteran 
reported that his disability had affected his full-time 
employment on April 5, 2000, and that he had last worked 
full-time for Corestaff Services from April 3, 2000, to 
April 4, 2000.  He also reported that he had become too 
disabled to work on April 5, 2000.  He denied that he had 
left his last job because of his disability and stated that 
he had tried to obtain employment since he had become too 
disabled to work.    

In a February 2001 statement, the veteran stated that he had 
left his job at Corestaff Services because he had been unable 
to stand for long periods of time while on an assembly line.  
He had experienced back pain and had been fitted with a back 
brace after leaving his job at Corestaff Services.  He was 
currently employed by Avis Rental Car "but due to seasonal 
slow-downs my hours have been reduced resulting in further 
income reduction."

The veteran received regular VA outpatient treatment for his 
service-connected degenerative joint disease and degenerative 
disc disease of the lumbar spine and otitis externa in 2000 
and 2001.  

In April 2001, the veteran submitted earnings records from 
SSA showing his earnings history.  These statements show that 
the veteran's earnings declined in 1997 and were zero dollars 
in 1998.    

The RO denied the veteran's TDIU claim in an August 2001 
rating decision.  In that decision, the RO noted that the 
veteran's earnings were reduced in 1997 due to his service 
separation and he had not reported seeking employment until 
2000.  

In a November 2002 statement, the veteran again contended 
that he was entitled to TDIU.  He attached information from 
the United States Census Bureau concerning the annual poverty 
threshold for 1997-2000 and another earnings record from SSA 
showing that his earnings were zero in 1999 and increased 
again in 2000.

In statements on his April 2003 Notice of Disagreement (NOD), 
the veteran contended that he was entitled to TDIU on an 
extraschedular basis.  Attached to his NOD was an annual 
clothing allowance application and a newspaper article 
concerning employment of the disabled.

The veteran received regular VA outpatient treatment for his 
service-connected degenerative joint disease and degenerative 
disc disease of the lumbar spine, otitis externa, 
hypertension, and left knee arthritis in 2002 and 2003.  On 
outpatient treatment in May 2002, the diagnoses included 
chronic right otitis externa.  And, on outpatient treatment 
in January 2003, it was noted that the veteran's service-
connected hypertension was controlled on medication.

In a January 2006 statement, the veteran reported that he had 
ended his employment at Avis Rental Car in March 2005 "due 
to seasonal...unemployment."  He asserted that he had sought 
employment from "LABOR READY" in March and April 2005 "but 
due to my service-connected disabilities employment 
opportunities were few."  He also contended that he had 
sought employment from "KELLY EMPLOYMENT SERVICES" in April 
and May 2005 and that "again due to my service-connected 
disabilities substantial gainful employment could not be 
achieved."  He reported employment by Securitas Security 
Services from May to November 2005 and stated that he 
resigned his position when it changed from a "sedentary 
security assignment" to "continuous standing or patrolling 
on a part-time basis" which "irritated" his service-
connected disabilities.

On VA examination in May 2006, the veteran complained of 
increased pain, stiffness, and limited range of motion in the 
lower back and left knee.  He denied any acute swelling, 
redness, effusion, or bowel or bladder incontinence.  He 
stated that his left knee arthritis was not incapacitating 
but he was unable to bend, turn, twist, or do recreational 
activities without pain and that it was hard to stand for a 
long time.  He had lost 1 day of work per year due to his 
left knee arthritis.  The veteran also stated that his 
degenerative disc disease and degenerative joint disease of 
the lumbar spine was not incapacitating but prevented him 
from turning, twisting, and bending when a job required 
multiple tasks.  He also stated that his back disability had 
not resulted in any lost time from work.  The veteran was 
employed as a part-time driver but was unable to work full-
time.  The VA examiner stated that the veteran's limited 
range of motion and pain hindered occupational tasks 
involving sitting, standing and lifting; was more than 
50 percent functionally impaired by his service-connected 
disabilities; and had marked limitation performing exertional 
and non-exertional work.  The examiner added, however, that 
the veteran could perform sedentary job tasks.  

In statements on a VA Form 21-4192, "Request for Employment 
Information In Connection With Claim For Disability 
Benefits," received at the RO in July 2006, Securitas 
Security Services reported that the veteran had been employed 
as a security officer between May and December 2005 for 16 
hours a week and "quit - personal reasons."  

The veteran received regular VA outpatient treatment for his 
service-connected degenerative joint disease and degenerative 
disc disease of the lumbar spine, otitis externa, 
hypertension, and left knee arthritis in 2005 and 2006.


Analysis

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the veteran is entitled to a TDIU, 
either his non-service-connected disabilities or his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Veterans Court has held that the central inquiry in 
determining whether a veteran is entitled to a total rating 
based on individual unemployability is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; Hatlestad, supra.

Currently, the veteran is service-connected for degenerative 
joint disease and degenerative disc disease of the lumbar 
spine, evaluated as 40 percent disabling, and for left knee 
arthritis, hypertension, and otitis externa, each evaluated 
as 10 percent disabling.  Although the combined evaluation 
for compensation is 60 percent effective August 3, 2000, 
there is no single disability rated as 60 percent disabling 
nor any single disability rated as 40 percent disabling with 
sufficient additional disability to bring the veteran's 
combined evaluation for compensation to 70 percent disabling.  
Thus, he does not meet the schedular criteria for a TDIU.  
See 38 C.F.R. § 4.16(a).

The veteran essentially contends that he is entitled to TDIU 
on an extraschedular basis because his service-connected 
disabilities prevent him from securing and maintaining 
substantially gainful employment.  

The veteran reported that, following his separation from 
active service in 1997, he began looking for work and was 
precluded from full-time employment beginning in April 2000 
as a result of his service-connected disabilities.  He 
reported employment with Corestaff Services, Avis Rental Car, 
and Securitas Security Services after that date.  It is not 
clear why the veteran stopped working for Corestaff Services.  
Although he denied in December 2000 that he had left his most 
recent job with Corestaff Services because of his service-
connected disabilities, he asserted in February 2001 that, in 
fact, he had quit his job with Corestaff Services because he 
had been unable to stand for long periods of time on an 
assembly line.  As noted in the Introduction, neither 
Corestaff Services nor Avis Rental Car responded to VA's 
request for information concerning the veteran's employment.  
The veteran's statements suggest that he quit working at 
Corestaff Services after 1 day because he could not perform 
assembly line tasks and that his working hours at Avis Rental 
Car were reduced as part of a seasonal slowdown in business.  
Securitas Security Services reported that the veteran had 
quit his job for "personal reasons."  The veteran's SSA 
earnings records show only that his earnings declined between 
1997 and 2000; the veteran does not contend - and these 
records do not show - that he was receiving SSA disability 
benefits or that SSA found that he was unable to secure and 
maintain substantially gainful employment solely as a result 
of his service-connected disabilities.  SSA also notified VA 
that it had no records for the veteran.  

On VA examination in May 2006, the veteran reported that he 
had only lost 1 day of work due to his service-connected left 
knee arthritis and had not lost any work due to his service-
connected degenerative joint disease and degenerative disc 
disease of the lumbar spine.  He also indicated that neither 
of these service-connected disabilities were incapacitating, 
although he added that they prevented him from performing 
multiple tasks at once.  The veteran noted that he was 
employed part-time as a driver but was unable to work full-
time.  The VA examiner concluded that, although the veteran's 
service-connected degenerative disc disease and degenerative 
joint disease of the lumbar spine and left knee arthritis 
resulted in functional impairment, a limited range of motion, 
and marked limitation performing exertional and non-
exertional work, the veteran could perform sedentary job 
tasks.  

Although the veteran has asserted repeatedly that he was 
forced to quit his jobs due to his service-connected 
disabilities and that he would be qualified for a number of 
other jobs but for his service-connected disabilities, the 
evidence does not support a finding that the veteran was 
incapable of securing and maintaining substantially gainful 
employment solely as the result of his service-connected 
disabilities.  See Hatlestad, supra.  The Board finds no 
exceptional or unusual circumstances that would warrant 
referral for consideration of a TDIU rating on an 
extraschedular basis.

The schedular criteria for entitlement to TDIU have not been 
met and the evidence does not show that a referral for 
consideration of a TDIU rating on an extraschedular basis is 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


